DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 12/18/18 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
	Claims 157-168, 181, 183-191 are examined on the merits.  


Allowable Subject Matter
	Claims 157, 158, 160-163, 167, 168, 181, 183-185 and 187-191 are free of the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



(New Rejection) Claims 159, 164-166 and 186 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 159 depends from claim 3 (see line 28), which is cancelled.  Therefore it is unclear what from claim 3 that claim 159 is attempting to further limit.
Claim 164 references functional groups “X” and “Y”, but this claim does not elaborate on what the metes and bounds of X and Y are.  Page 20 of the specification provides some guidance on as the scope of these functional groups but does not clarify how X and Y are to be specifically interpreted.  
Claim 165 recites the limitation "the DENV-1 or DENV-2 polypeptide sequence" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 165 recites the limitation "the DENV-2 or DENV-4 polypeptide sequence" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 166 recites the limitation “the reference subunit” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 186 recites, “where in each mutant sE monomer comprises at least one additional mutation selected from the group consisting of Q227N, E174N and D329N.”  However, calim 159 states that the “EDE is selected from the group consisting of:” and this group does not mention the presently claimed amino acid positions/substitutions.  Since the group is a “group consisting of:” no additional mutations can be part of the EDE beyond was it provided in claim 159.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648